De Vries, Judge,
delivered the opinion of the court:
This importation was invoiced as "2 cases, 579 dozen whisks.” It was classified by the appraiser at the port of Chicago, whereat the importation was made, in his answer to the protest, as "wood brooms or brushes.” The collector at that port accordingly assessed the merchandise as brooms under the provisions of paragraph 423 of the tariff act of 1909, which reads:
423. Brushes, brooms, and feather dusters of all kinds, and hair pencils in quills or otherwise, forty per centum ad valorem.
The protestants make a single claim in their protest, alleging the merchandise as "Character of merchandise: Certain 579 dozen whisks,” and claiming them properly dutiable as manufactures of wood under the provisions of paragraph 215 of said act. The Board *332of General Appraisers reversed tlie decision of the collector and sustained the protest. The appeal comes here, therefore, upon this evidence of the respective tribunals below and a sample of the merchandise.
A “whisk” is defined by Webster as—
A small bunch oí grass, straw, hair, or the like, used' for a brush; hence, a brush or small besom.
This merchandise consists of twigs, probably of willow, closely bound together in bundles, securely fastened' at one end, and of substantial strength and apparent durability. They are within that class of articles commonly and ordinarily used in certain household functions. We think that there is sufficient in this record to evidence beyond controversion that the imported merchandise is “whisks” as characterized in the invoice and admitted in the protest and are of a class of brushes known as whisk brooms.

Reversed.